Citation Nr: 0512990	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  96-11 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION


The veteran had active duty for training from July 31 to 
November 28, 1990, and active service from June 1992 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which denied the benefit 
sought on appeal.   

In August 1998, the Board remanded the case to the RO for 
additional development. In an April 2001 decision, the Board 
denied the appeal.  The veteran appealed the April 2001 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a May 2003 order, the Court granted a 
February 2003 joint motion for  remand from the parties to 
vacate and remand the April 2001 Board decision for 
additional development. 

The case was then returned to the Board, which in October 
2003 remanded the case to the RO for compliance with the May 
2003 Court order.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  The record contains clear and unmistakable evidence that 
paranoid schizophrenia pre-existed the veteran's active 
military service and was not aggravated during service.




(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

Preexisting paranoid schizophrenia was not incurred or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1153, (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in  letters dated in February and July 2004 
and in the November 2004 supplemental statement of the case.  
These documents in combination informed the veteran of the 
information and evidence necessary to substantiate the claim, 
which evidence she was expected to submit, and which evidence 
VA would attempt to obtain for her.  She was also requested 
to inform the RO of any further evidence the claimant wanted 
VA to attempt to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical and other 
evidence adequately identified by the appellant in support of 
her claim.  The veteran has been afforded relevant 
examination.  

In November 2004, the case was readjudicated, satisfying the 
timing requirements of VCAA.  VCAA-compliant notice was not 
(and could not have been) provided to the veteran prior to 
the first unfavorable adjudication of this case.  That 
adjudication occurred before the VCAA existed.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  The 
Board finds that VA has complied with the VCAA duties to 
notify and assist.

II.  Factual Background

Private medical records in 1992 include a report of a 
psychiatric evaluation in early March 1992.  That report 
shows that the veteran was admitted to a hospital as a 
voluntary commitment in February 1992.  The report noted the 
following.  The veteran had experienced a recurrence of her 
mental illness that was manifested by irrational fears that 
her sister was going to be killed, that people were putting 
ideas into her head, and that matters on the television were 
somehow related to her.  The veteran felt that people could 
read her mind and she was depressed.  

The report noted the following history of prior psychiatric 
treatment: hospitalizations in Cincinnati, Ohio (date 
unknown), at St. Johns in 1988, at Four Central for 
approximately six days in February 1992; and outpatient 
treatment at Northern-Southwest in 1988.  Her current 
medication consisted of Haldol and Cogentin.  On examination, 
she lacked insight regarding her mental illness, but agreed 
to go along with treatment. The examiner found significant 
evidence of a thought disorder.  The report contains a 
diagnostic impression of schizophrenia, chronic paranoid 
type, with acute exacerbation.

A report of a psychiatric evaluation later in March 1992 
shows that on examination various findings were made 
including that the veteran seemed to be somewhat impaired and 
she had minimal insight into her problem.  She tended to deny 
her problems.  The report concludes with an Axis I diagnosis 
of schizophrenia, paranoid type, chronic.  The GAF (global 
assessment of functioning) score was 50.  The prognosis was 
considered to be guarded in view of the veteran's 
noncompliance with treatment recommendation.  

The veteran entered Coraopolis Partial Hospitalization 
Program in April 1992.  A hospital report on the date of 
intake contains a diagnostic impression on Axis I, of 
schizophrenia, paranoid type, chronic.  The report noted that 
the prognosis was only fair, but with continued medication 
compliance and following through with treatment 
recommendations, it improves.

A report of transfer of services in May 1992 indicated the 
following.  The veteran tended to be non-compliant with her 
medications and was decompensating.  Complicating her status 
was the fact that she had extensive denial regarding her 
illness and need for medications.  As her status 
deteriorated, efforts to educate her and assist her with even 
marginal insight became impossible.  Late in April 1992, the 
veteran gave notice that she would not be returning to the 
treatment program because she had secured full-time 
employment. The therapist opined that it was unlikely that 
the veteran would be able to successfully fulfill the 
requirements of full-time employment due to the seriousness 
of her psychiatric illness.  The diagnostic impression was 
schizophrenia, paranoid type, chronic.  As of approximately 
mid-May 1992, her case was to be closed as to the partial 
program and transferred to the West Park Unit of Staunton 
Clinic, where she was to continue to see an outpatient 
therapist.

A June 1992 termination summary report authored by the 
outpatient therapist at West Park Unit of Staunton Clinic 
noted that the veteran called on June 24, 1992 to give notice 
that she planned to move out of state and would be unable to 
keep her next therapy appointment.  That report noted that at 
her final therapy session the veteran was taking her 
medications but denied having to make any changes in her 
lifestyle due to her illness.  The report concluded with a 
diagnostic impression of schizophrenia, paranoid type - 
chronic.

The record shows that on June 24, 1992, the veteran entered 
active service.   Service medical records show that she was 
hospitalized in January 1993 with the complaint of taking 
some pills.  During this hospitalization (the second portion 
of which was in a VA hospital), she underwent a medical board 
evaluation.  She reported that she began Advanced Individual 
Training (AIT) in October 1992, and began feeling that people 
didn't like her.  She began to feel that unknown people were 
hurting her family and friends because they were close to her 
and she began to think that movies and television shows were 
putting thoughts in her head.  Finally, she became so 
tormented by this that she took 50 Tylenol and around 30 
Deconamine tablets in order to kill herself, so that "these 
people would stop hurting my family."  The veteran gave a 
history that her illness began at age 19, that she had 
treatment in the past for paranoid schizophrenia, that she 
had not been hospitalized or taken medication for the past 
several years, and that she lied on her admission history in 
order to obtain admission to the military.  She denied that 
she had paranoia or schizophrenia.  

The report contains an Axis I diagnosis of paranoid 
schizophrenia with acute exacerbation manifested by 10-year 
history of at least three episodes of paranoid ideation, 
persecutory delusions, ideas of reference, and blunted 
affect; stress, moderate, re-installment in AIT (Advanced 
Individual Training) with academic stress and dislocation 
from home and support network; predisposition, none; 
impairment for further military duty, marked; impairment for 
social and industrial adaptability, definite.  Her current 
GAF score was 45 and the highest GAF in the past year was 65.

In a March 1993 addendum to the report of the veteran's 
medical board evaluation, the recommended disposition was 
amended because of the veteran's poor medical compliance and 
potential for violence.  She refused to take anti-psychotic 
medications and she began to again demonstrate aggressive, 
violent behavior, and paranoid thoughts.  In the addendum to 
the report of this examination, the impairment for social and 
industrial adaptability was changed from definite to 
considerable; and the examiner found that the veteran did not 
meet the retention standards for military service.  The 
veteran was referred to the Physical Evaluation Board for 
final determination.  The examiner concluded that the veteran 
had received maximum benefit from her hospitalization, that 
she was mentally competent, and that she was able to manage 
her own financial affairs.  The examiner concluded that the 
veteran could not be discharged to her own care and 
recommended that she be transferred to a VA medical facility 
nearest her home.  The examiner concluded that the veteran's 
condition was not incurred in line of duty and had preexisted 
her entry into service.  The veteran was discharged from the 
hospital in March 1993.  

A VA medical report of hospitalization in March 1993 shows 
that the veteran was transferred from Walter Reed Army 
Hospital and admitted for treatment of schizoaffective 
disorder.  The discharge summary contains an Axis I diagnosis 
of schizoaffective disorder. 

In May 1993, the veteran was separated from service due to 
disability without severance pay.

During a VA medical examination in May 1995, the veteran gave 
a history of hospitalization in service for treatment of 
paranoid schizophrenia and that her symptoms continued after 
separation from service.  She reported that she had been seen 
by a psychiatrist at a VA medical facility for a time, but 
that she discontinued this treatment because of pregnancies.  
She reported that she had been unable to take her psychiatric 
medication because of the pregnancies and that she began to 
have racing thoughts and difficulty controlling her thoughts.  
The report contains a diagnosis of schizophrenia, 
undifferentiated type.

The veteran testified at a hearing before the RO in June 
1996.  She testified that she had been treated for 
schizophrenia prior to her entry into service and that her 
psychiatric condition was aggravated by active service.  She 
reported notifying her recruiter of her psychiatric problems 
and being told that there was no need to report this medical 
history at the time of her entry into service.

VA medical reports show that the veteran received psychiatric 
treatment from 1998 to December 2000.  These reports show 
that she has been diagnosed with paranoid schizophrenia.

II.  Analysis

Pursuant to 38 U.S.C.A. §§ 1110, 1131 (West 2002), a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Service connection may also be 
granted for aggravation of a preexisting disability.  See 38 
C.F.R. § 3.306 (2003).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2003).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2002).  

Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

38 C.F.R. § 3.304(b) provides that the presumption of 
soundness in 38 U.S.C.A. § 1111 may be rebutted by proof of 
preexistence of the disorder in issue, while the statute 
declares that the condition must be both shown to have 
existed before service and not to have been aggravated by 
service.  The Court of Appeals for Veterans Claims, in Cotant 
v. Principi, 17 Vet. App. 116 (2003), has identified that 
apparent conflict between the statute and regulation, and the 
VA General Counsel has issued a precedential opinion, 
VAOPGCPREC No. 3-2003 (July 16, 2003), holding subsection 
3.304(b) to be invalid insofar as it requires a claimant to 
show an increase in severity of the claimed disorder before 
VA's duty under the second prong of the rebuttal standard 
applies. In conformity with the Court's analysis and the GC 
opinion, the Board cites 38 C.F.R. § 3.304(b) herein only for 
the provisions of the regulation that have not been 
invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995). The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
however, the Court of Appeals for the Federal Circuit 
explained the Miller decision by noting that "[n]othing in 
the court's opinion suggests that without such evidence the 
presumption can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be." Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  The Court of Appeals for Veterans 
Claims has consistently stated that "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, not 
just the symptoms, has worsened."  See Maxson v. West, 12 
Vet. App. 453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); see also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and she does not argue otherwise.

Private medical reports show that the veteran was treated for 
psychiatric problems in early 1992, and shows that the 
veteran had paranoid schizophrenia for several years prior to 
entry into service.  The evidence also indicates that this 
condition was not found at the time of her entry into 
service.  Under the circumstances, pursuant to statutory 
provisions discussed above, the veteran is entitled to the 
presumption of soundness at the time of her entry into 
service.  

Based upon a review of all the evidence of record, however, 
the preexistence of paranoid schizophrenia is established by 
clear and unmistakable evidence, and the presumption of 
soundness at entry has been rebutted.  The presumption of 
soundness is rebutted in this case by clear and unmistakable 
evidence in the form of private medical reports of her 
diagnosis and treatment prior to entry into service, and of 
findings on the report of her medical board evaluation in 
service, that shows her paranoid schizophrenia preexisted her 
entry into service.

Therefore, the issue here is whether the veteran's preservice 
paranoid schizophrenia was aggravated by active service.  The 
private medical reports of her treatment in early 1992 show 
that she had significant problems with paranoid schizophrenia 
before service, including as due to her non-compliance with 
recommended medication and also her refusal to acknowledge 
that she had this condition.  A GAF score of 50 was noted in 
March 1992 and in May 1992 she was recommended for continued 
treatment and her condition was considered guarded.  

In a report associated with treatment in April and May, the 
therapist stated that the veteran tended to be non-compliant 
with her medications and was decompensating.  Complicating 
her status was the fact that she had extensive denial 
regarding her illness and need for medications.  As her 
status deteriorated, efforts to educate her and assist her 
with even marginal insight became impossible.  The therapist 
opined that it was unlikely that the veteran would be able to 
successfully fulfill the requirements of full-time employment 
due to the seriousness of her psychiatric illness.  

In June 1992, she entered active service under these 
circumstances.  A medical board evaluation in service 
determined that the veteran was unfit for military service 
because of paranoid schizophrenia and noted that she was 
noncompliant with medication treatment and that she refused 
to acknowledge that she had this condition.  Her GAF was 
found to be 45 in March 1993, which is essentially similar to 
the GAF score of 50 found shortly before her entry into 
service in June 1992.  A GAF score anywhere in the range from 
41 to 50 is defined as serious symptoms.  See American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  The small difference is 
explained by the acute exacerbation of the condition and is 
not sufficient to be considered "aggravation in service" of 
the psychiatric disability itself.  See Maxson v. West, 12 
Vet. App. 453, 458 (1999).

Although the veteran's has testified essentially that her 
preservice paranoid schizophrenia worsened in service, the 
Board finds that the evidence does not indicate any permanent 
worsening of the veteran's paranoid schizophrenia during 
active service.  The medical evidence indicates acute 
exacerbations of the paranoid schizophrenia when the veteran 
stops taking her psychiatric medication and that the paranoid 
schizophrenia is essentially of the same level of severity 
when she complies with recommended treatment.  

Based upon a careful and considered review of the evidence, 
the Board finds that the evidence clearly and unmistakably 
shows that the paranoid schizophrenia, existed prior to 
service; and that the evidence clearly and unmistakably shows 
that the disorder was not aggravated therein.  Under these 
circumstances, the Board must conclude that the claim for 
service connection for paranoid schizophrenia, must be 
denied.  Because the evidence is clearly and unmistakably 
against this claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for paranoid schizophrenia is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


